DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1, 3, 4, 6, and 20-23 are pending and have been examined in this Office Action.  Claims 2 and 5 have been cancelled since the last Office Action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites steps “when the network device determines, according to the first real-time information and the second real-time information, that the first vehicle is not allowed to change from the first lane to the second lane”; however, there is no associated determination step with the claim scope.  The method requires that the network device determine, according to the first real-time information and the second real-time information, that first vehicle is allowed to change from the first lane to the second lane and that the vehicle does 
Claim 1 recites “vehicle speeds and locations of the first vehicle and the second vehicle” in line 21.  There is insufficient antecedent basis for these limitations in the claim.  It is indefinite if these are new speeds and locations or intended to refer back to previous recitations.  Further, it is indefinite if there are multiple speeds and locations for each vehicle.  Claim 4, 20, and 22 are rejected under the same rationale.
Claim(s) 3, 6, 21, and 23 is(are) rejected because it(they) depend(s) on claim 1, 4, 20, and 22, respectively, and fail(s) to cure the deficiency(ies) above.  
Claim 3 recites the first vehicle determining to enter the lane change preparation area.  It is indefinite what is meant by the vehicle determining to enter an area; is there a determination of whether or not to enter the area, does the vehicle stop to wait until the determination is made to enter the area, can the vehicle determine not to enter the area, etc.  Claim 6 is rejected under the same rationale.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application Publication CN104064050 to Shan et al.
As per claim 1, Shan discloses a self-driving method (Shan; At least paragraph(s) 2), comprising:

sending, by the first vehicle, first real-time information to the network device, wherein the first real-time information comprises and a location of the first vehicle (Shan; At least paragraph(s) 54 and 62);
Shan discloses that vehicle information is sent to the vehicle dispatch server, which uses this information to control speed, direction, lane changes, etc. of the vehicle.  Therefore, the vehicle dispatch server would need to know the speed of the vehicle in order to control vehicle.  However, Shan does not explicitly disclose that speed is part of the vehicle information sent to the vehicle dispatch server.  At the time of filing, it would have been obvious to one of ordinary skill in the art to have included the vehicle speed in the information sent to the vehicle dispatch server.  The server would need this information and sending it from the car would be one of the easiest ways for the vehicle dispatch server to obtain the necessary information.  Also, sending one type of information (speed) along with the other type of information sent (position) would be a simple matter of duplicating the existing process and within the skill of one in the art.  
receiving, by the first vehicle, first lane change indication information from the network device, wherein the first lane change indication information is determined by the network device according to the first real-time information and second real-time information, in response to the lane change request information, wherein the second real-time information is sent by a second vehicle to the network device, the second real-time information comprises a vehicle speed and a location of the second vehicle, and 
changing, by the first vehicle, from the first lane to the second lane according to the lane change indication information (Shan; At least paragraph(s) 60).
wherein when the network device determines, according to the first real-time information and the second real-time information, that the first vehicle is not allowed to change from the first lane to the second lane, (Shan; At least paragraph(s) 59 and 67; the vehicle dispatch server determines that a lane change is not allowed and that other changes need to be made prior to a lane change), the method further comprises:
receiving, by the first vehicle, first vehicle speed information from the network device, wherein the first vehicle speed information is determined by the network device according to the vehicle speeds and the locations of the first vehicle and the second vehicle (Shan; At least paragraph(s) 54, 59, 60, and 64; the vehicle information is sent from the vehicles to the server continuously and the server continuously sends vehicle controls to the vehicles);
adjusting, by the first vehicle, the vehicle speed of the first vehicle to a first vehicle speed according to the first vehicle speed information (Shan; At least paragraph(s) 64);
sending, by the first vehicle, third real-time information to the network device, wherein the third real-time information comprises a vehicle speed and a location of the 
receiving, by the first vehicle, second lane change indication information from the network device, in response to the lane change request information according to the third real-time information and fourth real-time information, wherein the fourth real-time information is sent by the second vehicle to the network device, the fourth real-time information comprises a vehicle speed and a location that are obtained after the second vehicle adjusts the vehicle speed according to second vehicle speed information, and the second vehicle speed information is determined by the network device according to the first real-time information and the second real-time information (Shan; At least paragraph(s) 54, 59, 60, 64, and 67).
Shan, as cited above, discloses the server continuously receiving vehicle information, determining appropriate actions for the vehicles based on the received information, and sending commands to the vehicles.  Shan discloses an example in paragraph(s) 67 that in response to a lane change request from a vehicle, the server determines that a lane change is not allowed, issues commands to other vehicles to slow down, issues a lane change control to the vehicle, and then issues controls to the other vehicles to speed back up (Shan; At least paragraph(s) 67).  Although this is not explicitly the scenario in the claim where the vehicle slows down in order to make the lane change, at the time of filing, it would have been obvious to one of ordinary skill in the art to have performed this scenario as a reasonable choice from a finite number of predictable solutions with reasonable success.  If a vehicle needs to change lanes but can’t because another vehicle is there, it would be obvious to one in the art that either or 
As per claim 4, Shan discloses a self-driving scheduling method (Shan; At least paragraph(s) 2), comprising:
receiving, by a network device, lane change request information from a first vehicle, wherein the lane change request information is used by the first vehicle to request to change from a first lane to a second lane (Shan; At least 24, 30, and 58);
receiving, by the network device, first real-time information from the first vehicle, wherein the first real-time information comprises and a location of the first vehicle (Shan; At least paragraph(s) 54 and 62);
Shan discloses that vehicle information is received by the vehicle dispatch server, which uses this information to control speed, direction, lane changes, etc. of the vehicle.  Therefore, the vehicle dispatch server would need to know the speed of the vehicle in order to control vehicle.  However, Shan does not explicitly disclose that speed is part of the vehicle information sent to the vehicle dispatch server.  At the time of filing, it would have been obvious to one of ordinary skill in the art to have included the vehicle speed in the information sent to the vehicle dispatch server.  The server would need this information and receiving it from the car would be one of the easiest ways for the vehicle dispatch server to obtain the necessary information.  Also, receiving one type of information (speed) along with the other type of information 
receiving, by the network device, second real-time information from a second vehicle, wherein the second real-time information comprises a vehicle speed and a location of the second vehicle (Shan; At least paragraph(s) 54 and 59; with similar rationale as above relating to receiving vehicle speed data along with vehicle positions); and
determining, by the network device, first lane change indication information according to the lane change request information, the first real-time information, and the second real-time information, and sending the first lane change indication information to the first vehicle, to instruct the first vehicle to change from the first lane to the second lane (Shan; At least paragraph(s) 59 and 60).
wherein when the network device determines, according to the first real-time information and the second real-time information, that the first vehicle is not allowed to perform lane change (Shan; At least paragraph(s) 59 and 67; the vehicle dispatch server determines that a lane change is not allowed and that other changes need to be made prior to a lane change), the method further comprises:
determining, by the network device, first vehicle speed information of the first vehicle and second vehicle speed information of the second vehicle according to the vehicle speeds and the locations of the first vehicle and the second vehicle, wherein the first vehicle speed information is used to instruct the first vehicle to adjust a current vehicle speed of the first vehicle to a first vehicle speed, and the second vehicle speed information is used to instruct the second vehicle to adjust a current vehicle speed of 
sending, by the network device, the first vehicle speed information to the first vehicle, and sending the second vehicle speed information to the second vehicle (Shan; At least paragraph(s) 64);
receiving, by the network device, third real-time information from the first vehicle, wherein the third real-time information comprises a vehicle speed and a location that are obtained after the first vehicle adjusts the vehicle speed according to the first vehicle speed information (Shan; At least paragraph(s) 54 and 59);
receiving, by the network device, fourth real-time information sent by the second vehicle, wherein the fourth real-time information comprises a vehicle speed and a location that are obtained after the second vehicle adjusts the vehicle speed according to the second vehicle speed information (Shan; At least paragraph(s) 54 and 59); and
determining, by the network device, second lane change indication information according to the lane change request information, the third real-time information, and the fourth real-time information (Shan; At least paragraph(s) 67).
Shan, as cited above, discloses the server continuously receiving vehicle information, determining appropriate actions for the vehicles based on the received information, and sending commands to the vehicles.  Shan discloses an example in paragraph(s) 67 that in response to a lane change request from a vehicle, the server determines that a lane change is not allowed, issues commands to other vehicles to slow down, issues a lane change control to the vehicle, and then issues controls to the 
As per claims 20 and 22, Shan discloses the vehicle control device and vehicle dispatch server for performing the method of claims 1 and 4 (Shan; At least paragraph(s) 2).  Therefore, claims 20 and 22 are rejected using the same citations and reasoning as applied to claims 1 and 4 above.  
Claim Rejections - 35 USC § 103
Claims 3, 6, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan in view of U.S. Patent Application Publication 2015/0185026 to Hightower et al.
As per claim 3, Shan discloses further comprising: sending, by the first vehicle, a vehicle message to the network device, wherein the vehicle message comprises current geographic location information, vehicle speed information (Shan; At least paragraph(s) 54 and 62 as discussed above)

However, the above features are taught by Hightower (Hightower; At least paragraph(s) 25).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Hightower into the invention of Shan with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Providing the destination to the vehicle dispatch server would allow it to better prepare for the different needs of the vehicles in order to provide better coordination between vehicles in order to route them to their destination safely, similar to that discussed in at least paragraph(s) 4 and 5 of Hightower and paragraph(s) 5 of Shan.  
Shan does not explicitly disclose receiving, by the first vehicle, a route planning message that is sent by the network device in response to the vehicle message, wherein the route planning message comprises lane change information and lane change preparation area information, wherein the lane change information is used to indicate that when driving from the current geographic location to the destination, the first vehicle needs to change from the first lane to the second lane, and wherein the lane change preparation area information is used to indicate a location of a lane change preparation area that is on the first lane and in which the first vehicle prepares to change from the first lane to the second lane (Hightower; At least paragraph(s) 5, 22, and 39); and

However, the above features are taught by Hightower, as cited above.  Hightower teaches a network device creating a lane specific navigation route to a destination with steps providing lane recommendations.  Incorporating these teachings into the invention of Shan would provide a route plan describing which lane the vehicle should be in compared to the current lane and when the vehicle needs to be in that lane per each step.  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Hightower into the invention of Shan with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Providing a route and timings of lane changes would provide better preparation and coordination between the different vehicle in order to better meet their needs, similar to that discussed in at least paragraph(s) 4 and 5 of Hightower and paragraph(s) 5 of Shan.  
sending, by the first vehicle, the lane change request information to the network device (Shan; At least paragraph(s) 58; when the navigation route of Hightower indicates the next step requires a lane change, the lane change request would be sent by the vehicle).  
As per claims 6 and 21, Shan, in view of Hightower, teaches the network device receiving the destination from the vehicle and sending the lane specific route plan to the vehicle, along with the network device and vehicle device to perform the 
As per claim 23, Shan discloses the apparatus further performs the operations comprising:
receiving a vehicle message from the first vehicle, wherein the vehicle message comprises current geographic location information, vehicle speed information, and (Shan; At least paragraph(s) 54 and 62 as discussed above )
Shan discloses the different vehicles will have different destinations resulting in different need and, thus, different control information, but does not explicitly disclose [receiving] destination information of the first vehicle;
However, the above features are taught by Hightower (Hightower; At least paragraph(s) 25).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Hightower into the invention of Shan with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Providing the destination to the vehicle dispatch server would allow it to better prepare for the different needs of the vehicles in order to provide better coordination between vehicles in order to route them to their destination safely, similar to that discussed in at least paragraph(s) 4 and 5 of Hightower and paragraph(s) 5 of Shan.
determining according to the current geographic location information of the first vehicle, a lane on which the first vehicle is currently located (Shan; At least paragraph(s) 54);

sending a route planning message to the first vehicle, wherein the route planning message comprises lane change information and lane change preparation area information, wherein the lane change information is used to indicate that when driving from the current geographic location to the destination, the first vehicle needs to change from the first lane to the second lane, and the lane change preparation area information is used to indicate a location of the lane change preparation area (Hightower; At least paragraph(s) 32, 37, and 39); and
However, the above features are taught by Hightower, as cited above.  Hightower teaches a network device creating a lane specific navigation route to a destination with steps providing lane recommendations.  Incorporating these teachings into the invention of Shan would provide a route plan describing which lane the vehicle should be in compared to the current lane and when the vehicle needs to be in that lane per each step.  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Hightower into the invention of Shan with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Providing a route and timings of lane changes would provide better preparation and coordination between the different vehicle in order to better meet 
the receiving lane change request information from the first vehicle comprises:
receiving the lane change request information that is sent by the first vehicle when the first vehicle determines, according to the route planning message, to enter the lane change preparation area (Shan; At least paragraph(s) 58; when the navigation route of Hightower indicates the next step requires a lane change, the lane change request would be sent by the vehicle).
Response to Arguments
Applicant’s arguments, see pages 12-16, filed 10/05/2021, with respect to claim objections and rejections under 35 U.S.C. 112(b), except those remaining above, have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 
Applicant's arguments, see pages 14-16, filed 10/05/2021, with respect to the 35 U.S.C. 112(b) rejections that remain above have been fully considered but they are not persuasive. With respect to Applicant's arguments regarding determining that a lane change is not allowed, the examiner respectfully disagrees.  The claim scope is only directed to determining that the lane change is allowed.  There is no other determining nor options for the lane change to not be allowed.  With respect to Applicant's arguments regarding the vehicle determining to enter a lane change preparation area, the examiner respectfully disagrees.  The issue of having a determination step has been withdrawn, but the indefiniteness of what it means for a vehicle to determine to enter a preparation area is maintained as discussed above.  The Examiner is assuming that the 
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 103 have been considered and are persuasive.  Shan does not explicitly disclose the scenario that the lane change vehicle adjusts its speed when a lane change is not immediately available, but instead that the other vehicles in the target lane do.  Although this option and control would be understood by one in the art from the prior art, the rejection has been withdrawn since it is not explicitly stated.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/David P. Merlino/Primary Examiner, Art Unit 3669